 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Morgan Howarth,                                  No. CV-19-00726-PHX-ESW
10                 Plaintiff,                         ORDER
11   v.
12   Ryan Patterson, et al.,
13                 Defendants.
14
15
16         Pending before the Court is Plaintiff’s “Motion to Strike Affirmative Defenses”
17   (Doc. 111). The Court has reviewed Defendants’ Response (Doc. 112) and Plaintiff’s
18   Reply (Doc. 116). For the reasons explained herein, the Motion (Doc. 111) will be granted.
19                                  I. LEGAL STANDARDS
20         Federal Rule of Civil Procedure 12(f) authorizes the court to “strike from a pleading
21   an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
22   The purpose of a motion to strike “is to avoid the expenditure of time and money that must
23   arise from litigating spurious issues by dispensing with those issues prior to trial[.]”
24   Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). “Motions to
25   strike are generally viewed with disfavor and are not frequently granted.” Lazar v. Trans
26   Union LLC, 195 F.R.D. 665, 669 (C.D. Cal. 2000).
27
28
 1                                         II. DISCUSSION
 2          A. First Affirmative Defense
 3          Defendants’ first affirmative defense asserts that Plaintiff has failed to state a claim.
 4   (Doc. 105 at 4-5). As discussed in the Court’s prior Order (Doc. 38), “[a] defense which
 5   demonstrates that plaintiff has not met its burden of proof is not an affirmative defense.”
 6   Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). “Failure to state
 7   a claim is not a proper affirmative defense but, rather, asserts a defect in [Plaintiff’s] prima
 8   facie case.” Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718
 9   F.Supp.2d 1167, 1174 (N.D. Cal. 2010). The Court will grant Plaintiff’s Motion (Doc.
10   111) as to Defendants’ first affirmative defense.
11          B. Sixth Affirmative Defense
12          Defendants’ sixth affirmative defense asserts that “Plaintiff’s claims are barred
13   because Plaintiff has not sustained any actual damages or injury, and Plaintiff therefore
14   lacks standing under Article III of the United States Constitution.” (Doc. 105 at 8). The
15   Court finds persuasive Plaintiff’s argument and cited authority that Defendants’ sixth
16   affirmative defense is insufficient as a matter of law. Plaintiff’s Motion (Doc. 111) will be
17   granted as to Defendants’ sixth affirmative defense.
18          C. Seventh Affirmative Defense
19          Defendants’ seventh affirmative defense asserts that “Plaintiff’s claim may be
20   barred by the United States Constitution.” (Doc. 105 at 9). Defendants contend that
21   Plaintiff is a “copyright troll” and assert that “copyright trolling is unconstitutional because
22   it provides no credible incentive ‘to authors’ and does nothing to promote the progress of
23   science and the useful arts.” (Id. at 11) (emphasis in omitted). The Court finds persuasive
24   Plaintiff’s argument and cited authority that Defendants’ seventh affirmative defense is
25   insufficient as a matter of law. Plaintiff’s Motion (Doc. 111) will be granted as to
26   Defendants’ seventh affirmative defense.
27                                       III. CONCLUSION
28          IT IS ORDERED granting Plaintiff’s “Motion to Strike Affirmative Defenses”


                                                  -2-
 1   (Doc. 111).
 2           IT IS FURTHER ORDERED striking Defendants’ first, sixth, and seventh
 3   affirmative defenses from Defendants’ Answer to the First Amended Complaint (Doc.
 4   105).
 5           Dated this 7th day of April, 2020.
 6
 7
 8                                                      Honorable Eileen S. Willett
 9                                                      United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
